Detailed Action
Claim Interpretation
Claim 1 recites a force transfer mechanism.  Upon further review, this term is interpreted under 35 USC 112(f) as a means-plus-function limitation.  Although the claim does not use the word “means,” it is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In this case, the claim is reciting a mechanism that has the intended use of transferring force.  But no further structure is then recited.  Rather, the mechanism is then further define by more intended use, namely applying clamping force between the holding structure and the blade and then further increase[ing] the clamping force…in response to…acceleration of the blade in transit.  As such, the mechanism is defined entirely by its intended uses and not by any structures.
As such, examiner reviewed the specification to denote what structures constitute the force transfer mechanism.  The specification contains several embodiments. One illustrated in figure 2, one in figure 5, one in figure 6a, one in figure 6b, and finally one in figure 6c.  Any of these embodiments may be the force transfer mechanism.  Claim 1 is therefore interpreted as including at least one of: the language of claim 4 (describing the embodiments of figures 2 or 5), the language of claim 7 (figure 6a), the language of claim 8 (figure 6b), or the language of claim 9 (figure 6c).
Claim 1 also recites that the force transfer mechanism increase[s] clamping force…in response to…acceleration.  The phrase in response to is interpreted to require that ability to increase force in response to the acceleration is self-contained within the mechanism.  This overcomes the previous rejections that supposed remote actuation of clamps during movement.

Rejoinder
Claims 10-18 recite methods that include a step of providing the structure of allowable claim 1.  They therefore qualify for rejoinder. The restriction requirement of September 30, 2021 is hereby withdrawn and claims 10-18 are rejoined.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches gripping devices for holding wind turbine blades during transport and installation.  The prior art further teaches these grippers may use clamping mechanisms with pads.  But the prior art does not teach using angled linkages or surfaces to create mechanisms that naturally increase clamping force in response to lateral movement, as claimed in claim 1 and 19.   
Claims 2-18 and 20 are allowable based on their dependence.   
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726